DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-19 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “circuitry” in claims 1-19, as this terminology recites a structural component in accordance with the MPEP.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,301,964 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards method and systems for estimating a motion blur in medical image data and the pending claims are obviated by the previously patented claims of the parent application.

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “circuitry” in claims 1-19, as this terminology recites a structural component in accordance with the MPEP.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,301,964 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards method and systems for estimating a motion blur in medical image data and the pending claims are obviated by the previously patented claims of the parent application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukunishi (US PGPub US 2010/0208944 A1), in view of Lo et al. (US Patent 8,860,793 B2), hereby referred to as “Lo”. 
Consider Claim 1, Claim 18 and Claim 19.
Fukunishi teaches: 
-; 1. An image processing apparatus comprising: circuitry configured to: / 18. An image processing method comprising: / 19. A medical system, comprising: an imaging apparatus configured to capture a medical image including a biological body motion of a subject;  (Fukunishi: abstract, [0004]-[0012], [0039]-[0047])
-; 1. determine a first area and a second area in a medical image; / 18. determining, by a circuitry of an image processing apparatus, a first area and a second area in a medical image, / 19. and an image processing apparatus that includes circuitry configured to: determine a first area and a second area in the medical image, (Funishi: [0039]-[0047], [0039] FIG. 1 is a view showing the constitution of an image processing apparatus according to a first embodiment of this invention. In the drawing, arrows indicate the flow of data. The image processing apparatus according to this embodiment is installed in an electronic device that is dependent on a current or an electromagnetic field to operate correctly, such as a digital camera, a digital video camera, or an endoscope)
-; 1. estimate a blurring amount in the medical image including a biological body motion of a subject based on a plurality of features of the second area instead of the first area;  / 18. estimating, by the circuitry of the image processing apparatus, a blurring amount in the medical image including a biological body motion of a subject based on a plurality of features of the second area instead of the first area; / 19. estimate a blurring amount in the medical image including the biological body motion of the subject based on a plurality of features of the second area instead of the first area; (Fukunishi: [0072]-[0077], Figures 9 and 10, [0072] A feature of the processing performed in the step S106 is that a filter kernel with which a degree of smoothing is modified in accordance with imaging conditions is generated. For example, when a depth of field is deep, the background is captured clearly, and therefore positioning inconsistency is conspicuous when positioning is performed. Accordingly, the degree of smoothing applied to the background area is increased. When the depth of field is shallow, on the other hand, background blur occurs, and therefore positioning inconsistency is inconspicuous. Hence, the degree of smoothing is reduced. [0073] FIG. 9 shows a relationship between the imaging conditions and background blur. A relationship shown in a following Equation (6) is established between a main object distance L, an imaging distance S, and a focal length f in accordance with an imaging formula of a lens 90. [0078]-[0080])
-; 1. perform, based on the blurring amount, blurring correction processing so as not to remove a screen motion caused by the biological body motion; / 18. performing, by the circuitry of the image processing apparatus, blurring correction processing so as not to remove a screen motion caused by the biological body motion based on the blurring amount; / 19. perform, based on the blurring amount, blurring correction processing so as not to remove a screen motion caused by the biological body motion; (Fukunishi: [0081] Hence, by determining the object distance L and the background distance L' and obtaining the focal length f and the F value F from the imaging parameters recorded in the recording unit 5 in this manner, the degree of blur D can be determined from Equation (7). [0082] A method of determining the filter kernel on the basis of the determined degree of blur D will now be described using FIGS. 12A and 12B. FIG. 12A shows a degree of blur D122 indicating image spread on the image and a motion vector 121 of the object determined in the step S102. The motion vector of the object and a flow condition of the background are considered to have an approximately inverse vector relationship. When the motion vector is large, positioning inconsistency in the background part increases, and therefore the degree of smoothing must be increased.)
-; 1. and output a corrected medical image based on the blurring correction processing./ 18. and outputting, by the circuitry of the image processing apparatus, a corrected medical image based on the blurring correction processing. / 19. and output a corrected medical image based on the blurring correction processing. (Fukunishi: [0085] Returning to the flowchart shown in FIG. 2, in a step S107, the filter processing unit 10 performs filter processing on the basis of the synthesized image obtained through the processing of the step S104, the filter area obtained through the processing of the step S105, and the filter kernel obtained through the processing of the step S106. More specifically, smoothing processing is performed on the luminance values of the pixels within the filter area obtained through the processing of the step S105, from among the luminance values of the respective pixels constituting the synthesized image obtained through the processing of the step S104, using the filter kernel obtained through the processing of the step S106. [0086] In a step S108, the filter processing unit 10 outputs the image obtained in the step S107))
Even if Fukunishi does not specifically teach: 
-; 1. determine a first area and a second area in a medical image; / 18. determining, by a circuitry of an image processing apparatus, a first area and a second area in a medical image, / 19. and an image processing apparatus that includes circuitry configured to: determine a first area and a second area in the medical image,
Lo teaches: 
-; 1. An image processing apparatus comprising: (Lo: abstract)
-; 1. a blurring amount estimation unit configured to estimate a blurring amount of a medical image including a biological body motion of a subject; (Lo: column 4 lines 22-47, In another embodiment, a method for deblurring a blurred first color image corresponding to a first color channel of a camera that also produces a sharp second color image corresponding to a second color channel of the camera is provided, wherein the first and the second color images each include a plurality of pixels with each pixel having an associated respective value. The method includes decomposing the first color image by filtering and upsampling to generate a first set of one or more first sub-band output coefficients, wherein each first Sub-band output coefficient corresponds to a respective sub-band in a selected one of a wavelet and a contourlet domain, and decomposing the second color image by filtering and upsampling to generate a second set of second Sub-band output coefficients, wherein each second Sub-hand output coefficient corresponds to a respective sub-band in the selected domain. The method further includes selecting those second Sub-band output coefficients that represent edge information, each of the selected second ruby band output coefficients corresponding to a respective selected Sub-band, with the selected Sub-bands together defining an edge Sub-band set, and preparing a third set of Sub-band output coefficients which includes the selected second sub-band output coefficients representing edge information and at least one first Sub-band output coefficient corresponding to a Sub-band other than those sub-bands in the edge sub-band set. A deblurred first color image is reconstructed by upsampling and filtering using the third set of sub-band output coefficients as input.)
-; 1. determine a first area and a second area in a medical image; / 18. determining, by a circuitry of an image processing apparatus, a first area and a second area in a medical image, / 19. and an image processing apparatus that includes circuitry configured to: determine a first area and a second area in the medical image, (Lo: column 4 lines 22-36 In another embodiment, a method for deblurring a blurred first color image corresponding to a first color channel of a camera that also produces a sharp second color image corresponding to a second color channel of the camera is provided, wherein the first and the second color images each include a plurality of pixels with each pixel having an associated respective value. The method includes decomposing the first color image by filtering and up-sampling to generate a first set of one or more first sub-band output coefficients, wherein each first Sub-band output coefficient corresponds to a respective sub-band in a selected one of a wavelet and a contourlet domain, and decomposing the second color image by filtering and upsampling to generate a second set of second sub-band output coefficients, wherein each second sub-band output coefficient corresponds to a respective sub-band in the selected domain.)
-; 1. and a blurring correction processing unit configured to perform blurring correction processing so as not to remove a screen motion caused by the biological body motion, on a basis of the blurring amount. (Lo: column 13 lines 15-51, In the case of contourlet decomposition, both the blurred and the sharp images can be decomposed to generate a corresponding sub-band c output coefficient for each sub-band in a respective set of sub-bands…. With respect to the wavelet decomposition and reconstruction, in one embodiment, the following steps are preformed: 1. Select a modified perfect reconstruction filter bank; 2. Decompose the images into Sub-bands by first filtering and down-sampling the rows of the image, then filtering and down-sampling the columns; 3. Form a set of reconstruction coefficients for the blue image including the BLL coefficient and the band pass Sub-band output coefficients corresponding to the green image (denoted by GLH, GHL, and GHH) instead of using the band pass Sub-band output coefficients of the blue image (denoted by BLEH, B HL, and BHH): 4. Depending on the degree of blur, introduce more levels of decomposition by further down-sampling and filtering the BLL component. The green color sub-band output coefficients can replace more of the corresponding blue color Sub-band output coefficients; and 5. Reconstruct by up-sampling and filtering.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to leverage the teachings of Fukunishi for addressing positional and motion deviations in medical image applications with Lo’s camera system for minimally invasive surgery (MIS) that relies on automated camera operations and image analysis. The determination of obviousness is predicated upon the following findings: they are both directed towards the fields of endoscopic imaging in medical applications. One skilled in the art would have been motivated to modify Fukunishi in order to leverage his teachings in a camera system for MIS that can be insertable and automated to facilitate image analysis. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Fukunishi, while the teaching of Lo continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of leveraging Fukunishi’s improved positional algorithm for medical image analysis in an automated MIS camera system. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 2. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 1, wherein the blurring correction processing unit includes a smoothing unit configured to smooth the blurring amount by accumulating the blurring amount in a time direction, and a blurring correction unit configured to perform blurring correction on a basis of the smoothed blurring amount, and the blurring correction processing unit performs the blurring correction processing in accordance with a situation, by changing a smoothing filter for the smoothing.(Fukunishi: [0072] A feature of the processing performed in the step S106 is that a filter kernel with which a degree of smoothing is modified in accordance with imaging conditions is generated. For example, when a depth of field is deep, the background is captured clearly, and therefore positioning inconsistency is conspicuous when positioning is performed. Accordingly, the degree of smoothing applied to the background area is increased. When the depth of field is shallow, on the other hand, background blur occurs, and therefore positioning inconsistency is inconspicuous. Hence, the degree of smoothing is reduced. [0085] Returning to the flowchart shown in FIG. 2, in a step S107, the filter processing unit 10 performs filter processing on the basis of the synthesized image obtained through the processing of the step S104, the filter area obtained through the processing of the step S105, and the filter kernel obtained through the processing of the step S106. More specifically, smoothing processing is performed on the luminance values of the pixels within the filter area obtained through the processing of the step S105, from among the luminance values of the respective pixels constituting the synthesized image obtained through the processing of the step S104, using the filter kernel obtained through the processing of the step S106. [0086] In a step S108, the filter processing unit 10 outputs the image obtained in the step S107)

Consider Claim 2. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 1, wherein the first area is a mask area in the medical image. (Fukunishi: [0057] In a step S105, the filter area calculation unit 7 extracts a filter area on the basis of the data relating to the plurality of images and the motion vector. When continuously photographed images are positioned using an object reference, unnatural bumps in level are generated in a background part of the synthesized image. The processing of the step S105 is performed with the aim of extracting a processing area in which filter processing for reducing these bumps in level is to be performed. [0058] FIG. 6 is a flowchart showing a processing flow of filter area extraction processing performed in the step S105 of FIG. 2. In a step S601, a first characteristic value f1 (x, y) representing positioning inconsistency between the images of the synthesized image is calculated. A method of calculating the first characteristic value f1 (x, y) will now be described using FIG. 7. [0059] FIG. 7 shows, in descending order, a luminance value of an image of a first frame, a luminance value of an image of a second frame, a luminance value of an image of a third frame, a total luminance value of the images of the first to third frames, and a difference between a maximum value and a minimum value of the luminance values of the images of the first to third frames.)

Consider Claim 3. The combination of Fukunishi and Lo teaches:  The image processing apparatus according to claim 2, wherein the first area is smaller than the second area based on a mask diameter of the mask area. (Fukunishi: [0067] In a step S604, threshold processing is performed to compare the filter area characteristic value f (x, y) determined in the step S603 with a predetermined threshold Th. When the filter area characteristic value f (x, y) is equal to or greater than the predetermined threshold Th,Area (x, y)=l is set, and when the filter area characteristic value f (x, y) is smaller than the predetermined threshold Th, Area (x, y)=O is set. In other words, a relationship shown in a following Equation (5) is established. An area in which Area (x, y)=l is set as the filter area in which the filter processing is performed. [0068] In a step S605, the filter area is determined by performing well known morphology processing (closing processing) on the area in which Area (x, y)=l. The area in which Area (x, y)=l obtained in the step S604 may be divided into very small areas, and this processing is performed to connect these very small areas.)

Consider Claim 4. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 3, wherein the circuitry is further configured to: detect the mask diameter of the medical image; and perform the blurring correction processing based on the mask diameter. (Fukunishi: [0057] In a step S105, the filter area calculation unit 7 extracts a filter area on the basis of the data relating to the plurality of images and the motion vector. When continuously photographed images are positioned using an object reference, unnatural bumps in level are generated in a background part of the synthesized image. The processing of the step S105 is performed with the aim of extracting a processing area in which filter processing for reducing these bumps in level is to be performed. [0058] FIG. 6 is a flowchart showing a processing flow of filter area extraction processing performed in the step S105 of FIG. 2. In a step S601, a first characteristic value f1 (x, y) representing positioning inconsistency between the images of the synthesized image is calculated. A method of calculating the first characteristic value f1 (x, y) will now be described using FIG. 7. [0059] FIG. 7 shows, in descending order, a luminance value of an image of a first frame, a luminance value of an image of a second frame, a luminance value of an image of a third frame, a total luminance value of the images of the first to third frames, and a difference between a maximum value and a minimum value of the luminance values of the images of the first to third frames.)

Consider Claim 5. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 1, wherein the circuitry is further configured to: smooth the blurring amount based on accommodation of the blurring amount in a time direction; perform blurring correction based on the smoothed blurring amount; and perform the blurring correction processing based on a first situation in which a smoothing filter is changed. (Lo: column 18 lines 52-67, column 19 lines 1-15, In another embodiment, a contourlet Sub-band meshing method is used for deblurring an image in a first color channel. Such as a blue (or red) channel, using information from a second sharp color channel. Such as a green channel. This method is similar to the wavelet-based meshing method described above in that decomposition and reconstruction are involved. However, the contourlet sub-band meshing method uses a contourlet transform instead of a wavelet transform and generates an edge map for further analysis of the edges prior to substitution of some green coefficients for blue ones in the reconstruction of the deblurred blue image. The contourlet transform was recently proposed by Do and Vetterlias a directional multi-resolution image representation that can efficiently capture and represent Smooth object boundaries in natural images (as discussed in Minh N. Do and Martin Vetterli, “The contourlet transform: An efficient directional multi-resolution image representation…. The process is iteratively repeated using a downsampled version of the low pass output as input to the next stages. Using ideal filters, the contourlet transform will decompose the 2-D frequency spectrum into trapezoid shaped sub-band regions as shown in FIG. 8b.)

Claim 6. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 5, wherein the circuitry is further configured to perform the blurring correction processing based on a second situation in which at least one of operation is performed, an operative method of the operation, or a clinical department. (Lo: column 14 lines 34-62, As shown in FIG. 5, a modified perfect reconstruction filter bank 50 also takes in image G. corresponding to a sharp image of the green color channel. This filter bank acts to at least partially decompose both blurred image B, corresponding to the blurred image data of the blue color channel, and also image G. corresponding to the sharp image from the green color channel. Sharp image G has also passed through the lens resulting in what can be denoted G, but because little blurring occurs, it can be assumed that G is approximately the same as 0. Blurred image B is decomposed over two levels using two low pass filters to extract its corresponding shading information in the form of a sub-band output coefficient denoted by BLL. Further the filter bank 50 acts to at least partially decompose sharp image data G (corresponding to the sharp image data of the green color channel) to extract its corresponding edge information in the form of the Sub-band output coefficients denoted by GHL, GLH, and GHH. The sub-band output coefficients BLL, GHL, GLH, and GHH form a reconstruction coefficient set which is input to a reconstruction portion 54 which is the same as the reconstruction portion 44 of the perfect reconstruction filter bank 40. A new deblurred image denoted by A* is then reconstructed by using this reconstruction set by upsampling, filtering, and combining over two levels. Image A* is an improvement over blurred image B and maintains the shading information of the blurred blue image but has sharper edges. By using this modified filter bank 50, the color image edges can be improved without introducing false colors.)

Claim 7. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 1, wherein the circuitry is further configured to perform the blurring correction processing based on a user instruction. (Fukunishi: [0070] It should be noted that here, a method of extracting a positioning inconsistency area of the background portion using a plurality of images was described. However, a user may specify the filter area. [0071] In a step S106 of the flowchart shown in FIG. 2, the filter kernel generation unit 9 determines a filter kernel on the basis of the imaging parameters. As described above, when positioning is performed using an object reference, unnatural bumps in level are generated in the background part of the synthesized image due to positioning inconsistency. The step S106 is performed with the aim of generating a filter kernel for reducing these bumps in level. Here, a directional smoothing filter is generated so that a follow shot effect is obtained.)

Consider Claim 8. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 1, wherein the circuitry is further configured to: perform frequency analysis of the blurring amount; and perform the blurring correction processing based on a result of the frequency analysis. (Lo: column 18 lines 52-67, column 19 lines 1-15, In another embodiment, a contourlet Sub-band meshing method is used for deblurring an image in a first color channel. Such as a blue (or red) channel, using information from a second sharp color channel. Such as a green channel. This method is similar to the wavelet-based meshing method described above in that decomposition and reconstruction are involved. However, the contourlet sub-band meshing method uses a contourlet transform instead of a wavelet transform and generates an edge map for further analysis of the edges prior to substitution of some green coefficients for blue ones in the reconstruction of the deblurred blue image. The contourlet transform was recently proposed by Do and Vetterlias a directional multi-resolution image representation that can efficiently capture and represent Smooth object boundaries in natural images (as discussed in Minh N. Do and Martin Vetterli, “The contourlet transform: An efficient directional multi-resolution image representation…. The process is iteratively repeated using a downsampled version of the low pass output as input to the next stages. Using ideal filters, the contourlet transform will decompose the 2-D frequency spectrum into trapezoid shaped sub-band regions as shown in FIG. 8b.)

Consider Claim 9. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 1, wherein the circuitry is further configured to: extract a color distribution of the second area in the medical image; and perform the blurring correction processing based on the color distribution. (Lo: column 14 lines 34-62, As shown in FIG. 5, a modified perfect reconstruction filter bank 50 also takes in image G. corresponding to a sharp image of the green color channel. This filter bank acts to at least partially decompose both blurred image B, corresponding to the blurred image data of the blue color channel, and also image G. corresponding to the sharp image from the green color channel. Sharp image G has also passed through the lens resulting in what can be denoted G, but because little blurring occurs, it can be assumed that G is approximately the same as 0. Blurred image B is decomposed over two levels using two low pass filters to extract its corresponding shading information in the form of a sub-band output coefficient denoted by BLL. Further the filter bank 50 acts to at least partially decompose sharp image data G (corresponding to the sharp image data of the green color channel) to extract its corresponding edge information in the form of the Sub-band output coefficients denoted by GHL, GLH, and GHH. The sub-band output coefficients BLL, GHL, GLH, and GHH form a reconstruction coefficient set which is input to a reconstruction portion 54 which is the same as the reconstruction portion 44 of the perfect reconstruction filter bank 40. A new deblurred image denoted by A* is then reconstructed by using this reconstruction set by upsampling, filtering, and combining over two levels. Image A* is an improvement over blurred image B and maintains the shading information of the blurred blue image but has sharper edges. By using this modified filter bank 50, the color image edges can be improved without introducing false colors.)

Consider Claim 10. The combination of Fukunishi and Lo teaches:  The image processing apparatus according to claim 1, wherein the circuitry is further configured to: extract a spatial frequency distribution of the medical image; and perform the blurring correction processing based on the spatial frequency distribution. (Fukunishi: [0078]-[0081], Figures 11A-B, [0078] FIG. 11A is a view illustrating a method of calculating the object distance L. FIG. 11B is a view illustrating a method of calculating the background distance L'. In FIGS. 11A and 11B, the abscissa shows a measured distance and the ordinate shows a frequency. [0081] Hence, by determining the object distance L and the background distance L' and obtaining the focal length f and the F value F from the imaging parameters recorded in the recording unit 5 in this manner, the degree of blur D can be determined from Equation (7).)

Consider Claim 11. The combination of Fukunishi and Lo teaches:  The image processing apparatus according to claim 1, wherein the circuitry is further configured to: detect presence or absence of use of a trocar in operation; and perform the blurring correction processing based on the presence or absence of the use of the trocar. .(Lo: column 2 lines 48-66, In at least one additional embodiment, the present invention relates to a camera system for MIS having one or more autonomous miniature cameras enabling simultaneous multi angle viewing and a three dimensional (3D) view, and a light Source assembly having a light Source with a tunable radiation pattern and dynamic beam steering. The camera is insertable into an abdominal cavity through the standard portal of the procedure, either through a trocar or via natural orifice. The light Source assembly is also insertable through the same portal. The camera system also preferably includes a control and processing unit for independently controlling the camera and the light assembly.)

Consider Claim 12. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 1, wherein the circuitry is further configured to increase a gain of the blurring correction processing based on an increase of a distance to the subject. (Fukunishi: [0040], [0073] FIG. 9 shows a relationship between the imaging conditions and background blur. A relationship shown in a following Equation (6) is established between a main object distance L, an imaging distance S, and a focal length f in accordance with an imaging formula of a lens 90. [0074] A pixel unit image spread Don the image can be expressed by a following Equation (7), taking into consideration that a similar relationship is established between an imaging distance S' and the focal length f in relation to a background distance L', and a relationship of f>>(S-S') is established. It should be noted that in Equation (7), F denotes an F value (aperture value: F=f/H) of the lens 90, c denotes a pixel size [mm/pixel], and d denotes a spread (blur) of background light, as shown in FIG. 9. His an effective aperture of the lens 90.)

Consider Claim 13. The combination of Fukunishi and Lo teaches:  The image processing apparatus according to claim 1, wherein the circuitry is further configured to acquire a distance-related parameter associated with a distance between the image processing apparatus and the subject, and the distance-related parameter is at least one of focus lens position information, a spatial frequency of the subject, disparity in a stereo image, or a zoom magnification. (Fukunishi: [0075]-[0077], [0076] FIG. 10 is a view illustrating a method of determining the object distance Land the background distance L'. FIG. 10 shows a person 100 photographed by the camera and a plurality of distance measurement points 101, 102. Of the plurality of distance measurement points, distance measurement points serving as focus setting references are set as the distance measurement points 101 and the other distance measurement points are set as the distance measurement points 102.
[0077] As shown in FIG. 10, during nomial camera photography, a plurality of distance measurement points are set and focus setting is performed on the basis of a measurement result relating to one of the distance measurement points. An output of the distance measurement point 101 used in the focus setting is set as the object distance L. Further, a median value of distances measured using the distance measurement points 102 other than the distance measurement point 101 serving as the focus setting reference is set as the background distance L')

Consider Claim 14. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 1, wherein the circuitry is further configured to: extract a feature point from the second area in the medical image; extract a motion vector from the feature point; and estimate the blurring amount based on the motion vector. (Fukunishi: [0057] In a step S105, the filter area calculation unit 7 extracts a filter area on the basis of the data relating to the plurality of images and the motion vector. When continuously photographed images are positioned using an object reference, unnatural bumps in level are generated in a background part of the synthesized image. The processing of the step S105 is performed with the aim of extracting a processing area in which filter processing for reducing these bumps in level is to be performed. [0058] FIG. 6 is a flowchart showing a processing flow of filter area extraction processing performed in the step S105 of FIG. 2. In a step S601, a first characteristic value f1 (x, y) representing positioning inconsistency between the images of the synthesized image is calculated. A method of calculating the first characteristic value f1 (x, y) will now be described using FIG. 7. [0059] FIG. 7 shows, in descending order, a luminance value of an image of a first frame, a luminance value of an image of a second frame, a luminance value of an image of a third frame, a total luminance value of the images of the first to third frames, and a difference between a maximum value and a minimum value of the luminance values of the images of the first to third frames.)

Consider Claim 15. The combination of Fukunishi and Lo teaches:  The image processing apparatus according to claim 1, wherein the medical image is one of an endoscopic image or a microscopic image.(Fukunishi: [0039] FIG. 1 is a view showing the constitution of an image processing apparatus according to a first embodiment of this invention. In the drawing, arrows indicate the flow of data. The image processing apparatus according to this embodiment is installed in an electronic device that is dependent on a current or an electromagnetic field to operate correctly, such as a digital camera, a digital video camera, or an endoscope.)

Consider Claim 16. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 15, wherein the medical image is the microscopic image, and the circuitry is further configured to generate a smoothing filter to remove blurring caused by external vibration. (Fukunishi: [0071] In a step S106 of the flowchart shown in FIG. 2, the filter kernel generation unit 9 determines a filter kernel on the basis of the imaging parameters. As described above, when positioning is performed using an object reference, unnatural bumps in level are generated in the background part of the synthesized image due to positioning inconsistency. The step S106 is performed with the aim of generating a filter kernel for reducing these bumps in level. Here, a directional smoothing filter is generated so that a follow shot effect is obtained. [0072] A feature of the processing performed in the step S106 is that a filter kernel with which a degree of smoothing is modified in accordance with imaging conditions is generated. For example, when a depth of field is deep, the background is captured clearly, and therefore positioning inconsistency is conspicuous when positioning is performed. Accordingly, the degree of smoothing applied to the background area is increased. When the depth of field is shallow, on the other hand, background blur occurs, and therefore positioning inconsistency is inconspicuous. Hence, the degree of smoothing is reduced.)

Consider Claim 17. The combination of Fukunishi and Lo teaches: The image processing apparatus according to claim 16, wherein the circuitry is further configured to generate the smoothing filter based on a detection value of a sensor configured to detect the external vibration. (Fukunishi: [0084] It should be noted that when the size of the motion vector is not taken into account and instead, the degree of blur D is calculated from a table defining the relationship between the degree of blur D and the size of the filter kernel, a directional smoothing filter corresponding to the size of the filter kernel held in the table may be generated in the motion vector direction. FIG. 13 shows an example of a table defining the relationship between the degree of blur D and the size of the filter kernel. As shown in FIG. 13, the size of the filter kernel decreases as the degree of blur D increases. [0085] Returning to the flowchart shown in FIG. 2, in a step S107, the filter processing unit 10 performs filter processing on the basis of the synthesized image obtained through the processing of the step S104, the filter area obtained through the processing of the step S105, and the filter kernel obtained through the processing of the step S106. More specifically, smoothing processing is performed on the luminance values of the pixels within the filter area obtained through the processing of the step S105, from among the luminance values of the respective pixels constituting the synthesized image obtained through the processing of the step S104, using the filter kernel obtained through the processing of the step S106.)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    162
    1210
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

October 22, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662